Affirmed in by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Vickie G. Mills appeals the district court’s orders dismissing her civil actions under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mills v. *207CCL, No. 7:14-cv-00198-MFU; Mills v. Veterans Admin. Hosp., No. 7:14-cv-00183-MFU (W.D.Va. Apr. 25, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.